USCA4 Appeal: 22-1675      Doc: 17         Filed: 11/16/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1675


        THOMAS F. SWEENEY,

                            Plaintiff - Appellant.

                     v.

        PETE BUTTIGIEG, Secretary of the Department of Transportation, In his official capacity
        only,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:21-cv-00204-CMH-JFA)


        Submitted: October 21, 2022                                 Decided: November 16, 2022


        Before DIAZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Thomas F. Sweeney, Appellant Pro Se. Peter B. Baumhart, OFFICE OF THE UNITED
        STATES ATTORNEY, Alexandria, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1675      Doc: 17         Filed: 11/16/2022     Pg: 2 of 2




        PER CURIAM:

               Thomas F. Sweeney appeals the district court’s order granting Defendant’s motion

        to dismiss Sweeney’s employment discrimination complaint. Defendant has moved to

        dismiss the appeal, arguing that Sweeney did not timely file his notice of appeal. Under

        Fed. R. App. P. 4(a)(7)(A), a district court order is entered when the “judgment or order is

        entered in the civil docket under Federal Rule of Civil Procedure 79(a).” See Hughes v.

        Halifax Cnty. Sch. Bd., 823 F.2d 832, 835 (4th Cir. 1987). Here, the district court entered

        its memorandum opinion and order in the docket on April 19, 2022. As a result, Sweeney

        had until June 21, 2022, to file a notice of appeal. See Fed. R. App. P. 4(a)(1)(B); Fed. R.

        App. P. 26(a)(1)(C), (6)(B). We therefore conclude that Sweeney’s notice of appeal, filed

        on June 21, was timely, and we deny Defendant’s motion to dismiss the appeal.

               Nonetheless, we have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Sweeney v. Buttigieg,

        No. 1:21-cv-00204-CMH-JFA (E.D. Va. filed Apr. 18, 2022 & entered Apr. 19, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                     2